In an action, inter alia, to recover damages for abuse of process, malicious prosecution, and nuisance, the plaintiffs appeal from an order of the Supreme Court, Nassau County, entered October 3, 1995 (Adams, J.), which denied their motion, inter alia, to enforce a settlement agreement.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly concluded that the settlement agreement that the plaintiffs seek to enforce does not obligate any of the respondents to convey the subject property. Indeed, the only party so obligated is the property owner, which has not been made a party to this action.
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.